Citation Nr: 1819830	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-26 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post right distal fibular fracture. 

2.  Entitlement to an initial rating in excess of 10 percent for right shoulder laxity. 

3.  Entitlement to an initial rating in excess of 10 percent for lumbar strain.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 
 


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army with active duty from May 2007 to December 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the Veteran's claim was subsequently transferred to the RO in Salt Lake City, Utah. 
 
Pursuant to the Veteran's June 2014 Form 9 Substantive Appeal, the Veteran was scheduled for a Board hearing before a Veterans Law Judge in September 2016.  However, the Veteran failed to report for this hearing and failed to submit good cause as to why the hearing was missed.  Accordingly, the Board deems the Veteran's hearing request to be withdrawn.  38 C.F.R. § 20.702(d) (2017). 


FINDING OF FACT

In a June 2017 written correspondence, the Veteran stated that he wished to withdraw his appeal.  During a September 2017 conversation with a VA employee, prior to the promulgation of a decision in the appeal, the Veteran confirmed that he wished to withdraw his appeal with respect to all issues remaining on appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to an initial rating in excess of 10 percent for status post right distal fibular fracture have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to an initial rating in excess of 10 percent for right shoulder laxity have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of an appeal on the issue of entitlement to an initial rating in excess of 10 percent for lumbar strain have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of an appeal on the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claims in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103(A) (2012); 38 C.F.R. § 3.159 (2017).  However, as the Veteran has withdrawn his remaining claims on appeal, no further discussion of the statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.

II.  Withdrawn Claims 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. 

Here, the Veteran submitted a June 2017 written correspondence in which he stated that he would like to withdraw his appeals as of June 16, 2017.  In a subsequent documented conversation with a VA employee in September 2017, prior to the promulgation of a decision in the appeal, the Veteran clarified that he wished to withdraw all of his claims that were will on appeal.  The correspondence with the VA employee has since been converted into a written report that has been associated with the claims file. Therefore, the Board finds that VA has received a written statement and confirmation from the Veteran in which he clearly articulates his intent to withdraw these claims from appellate status and it was received by VA prior to the issuance of a final decision as to these issues.  As such, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review them and they are dismissed.


ORDER

The appeal of the denial of entitlement to an increased rating for status post right distal fibular fracture is dismissed.

The appeal of the denial of entitlement to an increased rating for right shoulder laxity is dismissed. 

The appeal of the denial of entitlement to an increased rating for a lumbar spine disability is dismissed.

The appeal of the denial of entitlement to a total disability rating based on individual unemployability due to service-connected disability is dismissed.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


